DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to interview held 02 February 2021 in reference to application 16/555,427.  Claims 1-9, 11-19, and 21-22 are pending and have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amritaa Ganguly on 02 February 2021.
The application has been amended as follows: 

(Currently Amended) A method for training a response generator comprising: 
providing a response generator of at least one server comprising a generative adversarial network including a generator component and a discriminator component, wherein the discriminator component comprises a convolutional neural network and a recurrent neural network;
providing training data to the response generator; 

training the discriminator component to rank the responses from among the generated plurality of responses; and
adjusting at least one component of the generator component based on the ranking of the generated responses. 

(Original) The method of claim 1, wherein the generative adversarial network comprises a hierarchical recurrent encoder-decoder adversarial network. 

(Original) The method of claim 1, wherein the training data comprises noise, historical data and user input. 

(Original) The method of claim 3, wherein the noise comprises Gaussian noise. 

(Original) The method of claim 3, wherein the user input comprises at least one of text and images.

(Original) The method of claim 3, wherein the historical data comprises at least one of dialogue between characters in a movie or television show, and dialogue between a user and customer service provider. 

(Original) The method of claim 1, wherein the ranking of the generated plurality of responses is based on at least one of grammatical correctness, responsivity and relevancy to the user query.

(Original) The method of claim 7, wherein the ranking of the generated plurality of responses utilizes a stochastic gradient descent algorithm.

(Original) The method of claim 1, wherein the discriminator comprises a word-level classification component and a utterance-level classification component. 

(Canceled)

(Currently Amended) An improved system for generating responses to user communications comprising:
at least one server communicatively coupled to a user device by a network, wherein the at least one server further comprises a non-transitory memory storing computer-readable instructions and at least one processor; 
the execution of the computer-readable instructions causing the at least one server to:
	train a response generator of the server, wherein the response generator comprises a generative adversarial network having a generator component and a discriminator component, the discriminator component comprising a convolutional neural network and a recurrent neural network  wherein training the response generator causes the at least one server to: 
receive training data; 
generate, by the generator component, a plurality of responses to training data; 
rank, by the discriminator component, the generated plurality of responses; and
adjust at least one parameter of the generator component based on the ranking of the generated computer responses. 

(Original) The system of claim 11, wherein the generative adversarial network comprises a hierarchical recurrent encoder-decoder adversarial network. 

(Original) The system of claim 11, wherein the training data comprises noise, historical data and user input. 

(Original) The system of claim 13, wherein the noise comprises Gaussian noise. 

(Original) The system of claim 13, wherein the user input comprises at least one of text and images.

(Original) The system of claim 13, wherein the historical data comprises at least one of dialogue between characters in a movie or television show, and dialogue between a user and customer service provider. 

(Original) The system of claim 11, wherein the ranking of the generated plurality of responses is based on at least one of grammatical correctness, responsivity and relevancy to the user query.

(Original) The system of claim 17, wherein the ranking of the generated plurality of responses utilizes a stochastic gradient descent algorithm.

(Original) The system of claim 11, wherein the discriminator comprises a word-level classification component and a utterance-level classification component. 

(Canceled)

(New) A non-transitory computer-readable medium storing instructions for performing, when executed by a processor, a method of training a response generator, the method comprising: 
providing a response generator of at least one server comprising a generative adversarial network including a generator component and a discriminator component, wherein the discriminator component comprises a convolutional neural network and a recurrent neural network;
providing training data to the response generator; 
training the generator component to generate a plurality of responses based on the training data;
training the discriminator component to rank the responses from among the generated plurality of responses; and


(New) The computer-readable medium of claim 21, wherein the generative adversarial network comprises a hierarchical recurrent encoder-decoder adversarial network.

Allowable Subject Matter
Claims 1-9, 11-19, 21, and 22 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Li teaches a method for training a response generator (abstract) comprising: 
providing a response generator a generative adversarial network including a generator component and a discriminator component (sectional 3, generate response  using generative adversarial component; section 4, generative and discriminative portions performed to evaluate responses after training as well); 
providing training data to the response generator (section 3, provide training data to generative components); 
training the generator component to generate a plurality of responses based on the training data (section 3.1 generative component generates responses, section 3.3 pre-train generative model given history); 
training the discriminator component to rank the responses from among the generated plurality of responses (section 3, discriminator evaluates regenerated 
adjusting at least one component of the generator component based on the ranking of the generated responses (section 3.2 and 3.3 discriminator results used to update generator component).
	Li does not specifically teach providing the response generator at at least one server.
In the same field of automatic dialog systems, Lee teaches providing the response generator at at least one server (0064, central server, 0072 receive speech command, 0079, transmits generated response back to user device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a server configuration as taught by Lee in the system of Li in order to use a well-known technique for reducing workload at the user device.
However the prior art does not specifically teach or fairly suggest “wherein the discriminator component comprises a convolutional neural network and a recurrent neural network,” when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.

Claims 11 and 21 contain similar limitations as claim 1 and therefore are allowable as well.

Claim 2-9, 12-19, and 22 depend on and further limits claims 1, 11, and 21 are therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658